
QuickLinks -- Click here to rapidly navigate through this document

Exhibit No. 10(f)


CHANGE IN CONTROL SEVERANCE AGREEMENT


        This Agreement is made the 22nd day of March, 2004, by and between
CONSTELLATION ENERGY GROUP, INC. (the "Company") and Thomas V. Brooks (the
"Executive").

        WHEREAS, the Company wishes to encourage the orderly succession of
management in the event of a Change in Control (as hereinafter defined); and

        WHEREAS, the Company desires to maintain a severance benefit for the
Executive covering the period from the date of a Change in Control until the end
of the twenty-four month period following the date of a Change in Control, to
avoid the loss or the serious distraction of the Executive to the detriment of
the Company and its stockholders prior to and during such period when the
Executive's undivided attention and commitment to the needs of the Company would
be particularly important; and

        WHEREAS, the Executive desires to devote the Executive's time and energy
for the benefit of the Company and its stockholders and not to be distracted as
a result of a Change in Control.

        NOW, THEREFORE, the parties agree as follows:

        1.    Definitions.    

        1.1    Annual Award Amount.    The term "Annual Award Amount" means the
average of the two highest annual cash incentive awards under the Company's
annual incentive plan (or the annual incentive plan maintained by a successor
company or a Subsidiary) paid in to the Executive in the five calendar years
immediately preceding the calendar year during which a Qualifying Termination
has occurred. For purposes of clarity, only cash awards under such annual
incentive plan are taken into account, and any equity-based awards, long-term
incentives, or retention, sign-on or other bonuses are excluded from the
computation of Annual Award Amount.

        1.2    Board.    The term "Board" means the Board of Directors of the
Company.

        1.3    Cause.    The term "Cause" means the occurrence of any one or
more of the following:

        (a)   The Executive is convicted of a felony involving moral turpitude;
or

        (b)   The Executive engages in conduct or activities that constitutes
disloyalty to the Company or a Subsidiary and such conduct or activities are
materially damaging to the property, business or reputation of the Company or a
Subsidiary; or

        (c)   The Executive persistently fails or refuses to comply with any
written direction of an authorized representative of the Company other than a
directive constituting an assignment described in Section 1.6(a); or

        (d)   The Executive embezzles or knowingly, and with intent,
misappropriates property of the Company or a Subsidiary, or unlawfully
appropriates any corporate opportunity of the Company or a Subsidiary.

        A termination of the Executive's employment for Cause for purposes of
this Agreement shall be effected in accordance with the following procedures.
The Company shall give the Executive written notice ("Notice of Termination for
Cause") of its intention to terminate the Executive's employment for Cause,
setting forth in reasonable detail the specific conduct of the Executive that it
considers to constitute Cause and the specific provision(s) of this Agreement on
which it relies, and stating the date, time and place of the Board Meeting for
Cause. The "Board Meeting for Cause" means a meeting of the Board at which the
Executive's termination for Cause will be considered, that takes place not less
than ten (10) and not more than twenty (20) business days after the Executive
receives the Notice of Termination for Cause. The Executive shall be given an
opportunity, together with counsel, to be heard at the Board Meeting for Cause.
The Executive's Termination for Cause shall be effective when and if

--------------------------------------------------------------------------------



a resolution is duly adopted at the Board Meeting for Cause by a two-thirds vote
of the entire membership of the Board, excluding employee directors, stating
that in the good faith opinion of the Board, the Executive is guilty of the
conduct described in the Notice of Termination for Cause, and that conduct
constitutes Cause under this Agreement.

        1.4    Change in Control.    The term "Change in Control" means the
occurrence of any one of the following events:

        (a)   individuals who, on January 24, 2003, constitute the Board (the
"Incumbent Directors") cease for any reason to constitute at least a majority of
the Board, provided that any person becoming a director subsequent to
January 24, 2003, whose election or nomination for election was approved by a
vote of at least two-thirds of the Incumbent Directors then on the Board (either
by a specific vote or by approval of the proxy statement of the Company in which
such person is named as a nominee for director, without written objection to
such nomination) shall be an Incumbent Director; provided, however, that no
individual initially elected or nominated as a director of the Company as a
result of an actual or threatened election contest with respect to directors or
as a result of any other actual or threatened solicitation of proxies by or on
behalf of any person other than the Board shall be deemed to be an Incumbent
Director;

        (b)   any "person" (as such term is defined in Section 3(a)(9) of the
Securities Exchange Act of 1934, as amended (the "Exchange Act") and as used in
Sections 13(d)(3) and 14(d)(2) of the Exchange Act) is or becomes a "beneficial
owner" (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing 20% or more of the
combined voting power of the Company's then outstanding securities eligible to
vote for the election of the Board (the "Company Voting Securities"); provided,
however, that the event described in this paragraph (b) shall not be deemed to
be a Change in Control by virtue of any of the following acquisitions: (A) by
the Company or any Subsidiary, (B) by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any Subsidiary, (C) by any
underwriter temporarily holding securities pursuant to an offering of such
securities, (D) pursuant to a Non-Qualifying Transaction (as defined in
paragraph (c)), or (E) pursuant to any acquisition by Executive or any group of
persons including Executive (or any entity controlled by Executive or any group
of persons including Executive);

        (c)   there is consummated a merger, consolidation, statutory share
exchange or similar form of corporate transaction involving the Company or any
of its Subsidiaries (a "Business Combination"), unless immediately following
such Business Combination: (A) more than 60% of the total voting power of
(x) the corporation resulting from such Business Combination (the "Surviving
Corporation"), or (y) if applicable, the ultimate parent corporation that
directly or indirectly has beneficial ownership of at least 95% of the voting
securities eligible to elect directors of the Surviving Corporation (the "Parent
Corporation"), is represented by Company Voting Securities that were outstanding
immediately prior to such Business Combination (or, if applicable, is
represented by shares into which such Company Voting Securities were converted
pursuant to such Business Combination), and such voting power among the holders
thereof is in substantially the same proportion as the voting power of such
Company Voting Securities among the holders thereof immediately prior to the
Business Combination, (B) no person (other than any employee benefit plan (or
related trust) sponsored or maintained by the Surviving Corporation or the
Parent Corporation), is or becomes the beneficial owner, directly or indirectly,
of 20% or more of the total voting power of the outstanding voting securities
eligible to elect directors of the Parent Corporation (or, if there is no Parent
Corporation, the Surviving Corporation) and (C) at least a majority of the
members of the board of directors of the Parent Corporation (or, if there is no
Parent Corporation, the Surviving Corporation) following the consummation of the
Business Combination were Incumbent Directors at the time of the Board's
approval of the execution of the initial agreement providing for such Business
Combination (any Business Combination which

2

--------------------------------------------------------------------------------






satisfies all of the criteria specified in (A), (B) and (C) above shall be
deemed to be a "Non-Qualifying Transaction"); or

        (d)   the stockholders of the Company approve a plan of complete
liquidation or dissolution of the Company, or the consummation of a sale of all
or substantially all of the Company's assets.

Notwithstanding the foregoing, a Change in Control of the Company shall not be
deemed to occur solely because any person acquires beneficial ownership of more
than 20% of the Company Voting Securities as a result of the acquisition of
Company Voting Securities by the Company which reduces the number of Company
Voting Securities outstanding; provided, that if after such acquisition by the
Company such person becomes the beneficial owner of additional Company Voting
Securities that increases the percentage of outstanding Company Voting
Securities beneficially owned by such person, a Change in Control of the Company
shall then occur.

        1.5    Effective Date.    The term "Effective Date" means the first date
during the term of this Agreement on which a Change in Control occurs provided
that the Executive is employed by the Company or a Subsidiary on such date.
Anything in this Agreement to the contrary notwithstanding, if the Executive's
employment with the Company or a Subsidiary has terminated for any reason prior
to the first date on which a Change in Control occurs, this Agreement shall be
null and void as of the date of such termination of employment; provided,
however, that if it is reasonably demonstrated that such termination (i) was at
the request of a third party who has taken steps reasonably calculated to effect
a Change in Control, or (ii) otherwise arose in connection with or anticipation
of a Change in Control, then for all purposes of this Agreement the "Effective
Date" shall mean the date immediately prior to the date of such termination.

        1.6    Good Reason.    The term "Good Reason" means, without the
Executive's express written consent, the occurrence after the Effective Date of
any one or more of the following:

        (a)   The assignment to the Executive of a position other than an
officer of the Company or a Subsidiary; or

        (b)   For any calendar year including or after the Effective Date, the
aggregate of (i) the Executive's annual base salary plus (ii) annual incentive
award under the Company's annual incentive plan (or the annual incentive plan
maintained by a successor company or a Subsidiary) paid to the Executive in such
calendar is less than 50% of the aggregate of (A) the Executive's annual base
salary on the day immediately preceding the Effective Date plus (B) the Annual
Award Amount.

        The Executive's right to terminate employment for Good Reason shall not
be affected by the Executive's incapacity due to physical or mental illness. The
Executive's continued employment shall not constitute consent to, or a waiver of
rights with respect to, any circumstance constituting Good Reason herein;
provided, however, a termination of employment by the Executive for Good Reason
for purposes of this Agreement shall be effectuated by giving the Company
written notice ("Notice of Termination for Good Reason") of the termination
within six (6) months of the occurrence of the event constituting Good Reason
or, if such event is not immediately recognizable by the Executive, within six
(6) months of the date the Executive became or reasonably should have become
aware of such event, setting forth in reasonable detail the specific conduct of
the Company that constitutes Good Reason and the specific provision(s) of this
Agreement on which the Executive relies. A termination of employment by the
Executive for Good Reason shall be effective on the thirtieth (30th) day
following the date when the Notice of Termination for Good Reason is given,
unless the notice sets forth a later date (which date shall in no event be later
than sixty (60) days after the notice is given); provided, however, that no
event described hereunder shall constitute Good Reason if such event is a result
of an isolated, insubstantial and inadvertent action that is not taken in bad
faith and that is remedied by the Company within ten (10) days after receipt of
the Notice of Termination for Good Reason by the

3

--------------------------------------------------------------------------------



Company from the Executive. If the Company disputes the existence of Good
Reason, the burden of proof is on the Company to establish that Good Reason does
not exist.

        1.7    Qualifying Termination.    The term "Qualifying Termination"
means

        (a)   The occurrence of any one or more of the following employment
termination events during the period beginning with the Effective Date and
ending on the second anniversary of such date, shall constitute a "Qualifying
Termination":

          (i)  The Company's termination of the Executive's employment without
Cause (as defined in Section 1.3); or

         (ii)  The Executive's resignation for Good Reason (as defined in
Section 1.6).

        (b)   A Qualifying Termination shall not include a termination of
employment by reason of death, disability, the Executive's voluntary termination
of employment without Good Reason, or the Company's termination of the
Executive's employment for Cause.

        1.8    Subsidiary.    The term "Subsidiary" means any corporation with
respect to which the Company owns a majority of the outstanding shares of common
stock or has the power to vote or direct the voting of sufficient securities to
elect a majority of the directors.

        2.    Term of Agreement.    The term of this Agreement commences on the
date hereof and shall continue until the third anniversary of the date hereof;
provided, however, that commencing on the date one year after the date hereof,
and on each annual anniversary of such date (such date and each annual
anniversary thereof hereinafter referred to as the "Renewal Date"), the term of
this Agreement shall be extended automatically so as to terminate on the third
anniversary of such Renewal Date, unless at least 60 days prior to the Renewal
Date the Board affirmatively votes not to so extend the term of this Agreement.
Notwithstanding the foregoing, upon a Qualifying Termination, the term of this
Agreement shall continue until the Company or its successor shall have fully
performed all of its obligations hereunder with respect to the Executive, with
no future performance being possible. This Agreement may be terminated at any
time by the Board with the written consent of the Executive. Notwithstanding the
foregoing, this Agreement shall automatically terminate upon cessation of
Executive's employment with the Company and its Subsidiaries prior to the
Effective Date.

        3.    Severance Benefits.    

        (a)    Severance Payment.    Upon the occurrence of a Qualifying
Termination, the Company shall pay to the Executive an amount equal to the
lesser of (A) two times the sum of the Executive's annual base salary (as in
effect on the date of the Qualifying Termination) and Annual Award Amount (each
computed immediately prior to any reduction described in Section 1.6(b)) or
(B) $5 million. The payment shall be made in a lump sum after the Qualifying
Termination, and within approximately 10 business days after the Company
receives the executed agreement referred to in 3(b) below but in no case prior
to the expiration of any period during which the Executive is permitted to
revoke such agreement.

        (b)    Release.    The benefits described in this Section 3 are payable
by the Company to the Executive only if after the date of the Qualifying
Termination, the Executive executes (and does not subsequently revoke) in
writing and submits to the Company, in the form, manner, and subject to the
timing established by the Company, an agreement releasing legal claims,
including those against the Company and its Subsidiaries, including but not
limited to claims arising out of the Executive's Company or Subsidiary
employment or termination of such employment. Such agreement shall be furnished
by the Company to the Executive as soon as possible, but no later than ten
(10) business days, after the date of the Qualifying Termination.

4

--------------------------------------------------------------------------------




        4.    Non-Exclusivity of Rights.    Nothing in this Agreement shall
prevent or limit the Executive's continuing or future participation in any plan,
program, policy or practice provided by the Company or a successor company or a
Subsidiary (whichever is the Executive's employer) for which the Executive may
qualify, nor shall anything in this Agreement limit or otherwise affect such
rights as the Executive may have under any contract or agreement with the
Company or a successor Company or such Subsidiary. However, if the Executive
receives severance benefits under this Agreement, the Executive is not also
entitled to any benefit under any other severance plan, program, arrangement or
agreement maintained by the Company or a Subsidiary. Vested benefits and other
amounts that the Executive is otherwise entitled to receive under any incentive
compensation (including, but not limited to any restricted stock or stock option
agreements), deferred compensation and other benefit programs listed in
Section 1.6(d), life insurance coverage, or any other plan, policy, practice or
program of, or any contract or agreement with, the Company or a successor
Company or such Subsidiary on or after the date of the Qualifying Termination
shall be payable in accordance with the terms of each such plan, policy,
practice, program, contract or agreement, as the case may be, except as
explicitly modified by this Agreement.

        5.    Full Settlement.    The Company's obligation to make the payments
provided for in, and otherwise to perform its obligations under, this Agreement
shall not be affected by any set-off, counterclaim, recoupment, defense or other
claim, right or action that the Company may have against the Executive or
others. In no event shall the Executive be obligated to seek other employment or
take any other action by way of mitigation of the amounts payable to the
Executive under any of the provisions of this Agreement and, such amounts shall
not be reduced, regardless of whether the Executive obtains other employment.

        6.    Certain Additional Payments by the Company.    

        (a)   Anything in this Agreement to the contrary notwithstanding, in the
event it shall be determined that any payment or distribution by the Company to
or for the benefit of the Executive (a "Payment") would be subject to the excise
tax imposed by Section 4999 of the Internal Revenue Code of 1986, as amended
(the "Code") or any interest or penalties are incurred by the Executive with
respect to such excise tax (such excise tax, together with any such interest and
penalties, are hereinafter collectively referred to as the "Excise Tax"), then
the Executive shall be entitled to receive an additional payment (a "Gross-Up
Payment") in an amount such that after payment by the Executive of all taxes
(including any interest or penalties imposed with respect to such taxes),
including, without limitation, any income taxes (and any interest and penalties
imposed with respect thereon) and Excise Tax imposed upon the Gross-Up Payment,
the Executive retains an amount of the Gross-Up Payment equal to the Excise Tax
imposed upon the Payments.

        (b)   Subject to the provisions of paragraph (c) of this Section 6, all
determinations required to be made under this Section 6, including whether and
when a Gross-Up Payment is required and the amount of such Gross-Up Payment and
the assumptions to be utilized in arriving at such determination, shall be made
by one of the major internationally recognized certified public accounting firms
(commonly referred to, as of the date hereof, as a Big Four firm) designated by
the Executive and approved by the Company (which approval shall not be
unreasonably withheld) (the "Accounting Firm"), which shall provide detailed
supporting calculations both to the Company and the Executive within fifteen
(15) business days of the receipt of notice from the Executive that there has
been a Payment, or such earlier time as is requested by the Company. In the
event that the Accounting Firm is serving as accountant or auditor for the
individual, entity or group affecting the change of control, the Executive shall
designate another Big Four accounting firm (subject to the approval of the
Company, which approval shall not be unreasonably withheld) to make the
determinations required hereunder (which accounting firm shall then be referred
to as the Accounting Firm hereunder). All fees and expenses of the Accounting
Firm shall be borne solely by the Company. Any Gross-Up Payment, as determined
pursuant to this Section 6, shall be paid by the Company to the Executive within
five

5

--------------------------------------------------------------------------------




(5) days of the receipt of the Accounting Firm's determination. Any
determination by the Accounting Firm shall be binding upon the Company and the
Executive. As a result of the uncertainty in the application of Section 4999 of
the Code at the time of the initial determination by the Accounting Firm
hereunder, it is possible that Gross-Up Payments which will not have been made
by the Company should have been made ("Underpayment") consistent with the
calculations required to be made hereunder. In the event that the Company
exhausts its remedies pursuant to paragraph (c) of this Section 6 and the
Executive thereafter is required to make a payment of any Excise Tax, the
Accounting Firm shall determine the amount of the Underpayment that has occurred
and any such Underpayment shall be promptly paid by the Company to or for the
benefit of the Executive.

        (c)   The Executive shall notify the Company in writing of any claim by
the Internal Revenue Service that, if successful, would require the payment by
the Company of the Gross-Up Payment. Such notification shall be given as soon as
practicable but no later than ten (10) business days after the Executive is
informed in writing of such claim and shall apprise the Company of the nature of
such claim and the date on which such claim is requested to be paid. The
Executive shall not pay such claim prior to the expiration of the thirty
(30) day period following the date on which the Executive gives such notice to
the Company (or such shorter period ending on the date that any payment of taxes
with respect to such claim is due). If the Company notifies the Executive in
writing prior to the expiration of such period that it desires to contest such
claim, the Executive shall:

          (i)  give the Company any information reasonably requested by the
Company relating to such claim,

         (ii)  take such action in connection with contesting such claim as the
Company shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Company,

        (iii)  cooperate with the Company in good faith in order effectively to
contest such claim, and

        (iv)  permit the Company to participate in any proceedings relating to
such claim;

PROVIDED, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses. Without limitation on the foregoing provisions of
this paragraph (c) of Section 6, the Company shall control all proceedings taken
in connection with such contest and, at its sole option, may pursue or forego
any and all administrative appeals, proceedings, hearings and conferences with
the taxing authority in respect of such claim and may, at its sole option,
either direct the Executive to pay the tax claimed and sue for a refund or
contest the claim in any permissible manner, and the Executive agrees to
prosecute such contest to a determination before any administrative tribunal, in
a court of initial jurisdiction and in one or more appellate courts, as the
Company shall determine; PROVIDED, however, that if the Company directs the
Executive to pay such claim and sue for a refund, the Company shall advance the
amount of such payment to the Executive, on an interest-free basis and shall
indemnify and hold the Executive harmless, on an after-tax basis, from any
Excise Tax or income tax (including interest or penalties with respect thereto)
imposed with respect to such advance or with respect to any imputed income with
respect to such advance; and PROVIDED, further, that any extension of the
statute of limitations relating to payment of taxes for the taxable year of the
Executive with respect to which such contested amount is claimed to be due is
limited solely to such contested amount. Furthermore, the Company's control of
the contest shall be limited to issues with respect to which a Gross-Up Payment
would be payable hereunder and the Executive shall be entitled to settle or
contest, as the case may be, any other issue raised by the Internal Revenue
Service or any other taxing authority.

6

--------------------------------------------------------------------------------



        (d)   If, after the receipt by the Executive of an amount advanced by
the Company pursuant to paragraph (c) of this Section 6, the Executive becomes
entitled to receive any refund with respect to such claim, the Executive shall
promptly take all necessary action to obtain such refund and (subject to the
Company's complying with the requirements of paragraph (c) of this Section 6)
upon receipt of such refund shall promptly pay to the Company the amount of such
refund (together with any interest paid or credited thereon after taxes
applicable thereto). If after the receipt by the Executive of an amount advanced
by the Company pursuant to paragraph (c) of this Section 6, a determination is
made that the Executive shall not be entitled to any refund with respect to such
claim and the Company does not notify the Executive in writing of its intent to
contest such denial of refund prior to the expiration of thirty (30) days after
such determination, then such advance shall be forgiven and shall not be
required to be repaid and the amount of such advance shall offset, to the extent
thereof, the amount of Gross-Up Payment required to be paid.

        7.    Amendment of Agreement.    This Agreement may be amended at any
time by the Board with the written consent of the Executive.

        8.    Construction.    Wherever any words are used herein in the
masculine gender they shall be construed as though they were also used in the
feminine gender in all cases where they would so apply, and wherever any words
are used herein in the singular form, they shall be construed as though they
were also used in the plural form in all cases where they would so apply.

        9.    Governing Law.    This Agreement shall be governed by the laws of
Maryland.

        10.    Successors and Assigns.    

        (a)   This Agreement shall inure to the benefit of and be enforceable by
the Executive's legal representatives.

        (b)   This Agreement shall inure to the benefit of and be binding upon
the Company and its successors and assigns.

        (c)   The Company shall require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company expressly to
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would have been required to perform it if no such
succession had taken place. As used in this Agreement, "Company" shall mean both
the Company as defined above and any such successor that assumes and agrees to
perform this Agreement, by operation of law or otherwise.

        11.    Indemnification.    The Company will pay all reasonable fees and
expenses, if any, (including, without limitation, legal fees and expenses) that
are incurred by the Executive to enforce this Agreement and that result from a
breach of this Agreement by the Company.

        12.    Notice.    Any notices, requests, demands, or other
communications provided for by this Agreement shall be sufficient if in writing
and if sent by registered or certified mail to the Executive at the last address
the Executive has filed in writing with the Company, or in the case of the
Company, to its principal offices.

        13.    Severability.    The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement. If any provision of this Agreement shall
be held invalid or unenforceable in part, the remaining portion of such
provision, together with all other provisions of this Agreement, shall remain
valid and enforceable and continue in full force and effect to the fullest
extent consistent with law.

        14.    Withholding.    Notwithstanding any other provision of this
Agreement, the Company may withhold from amounts payable under this Agreement
all federal, state, local and foreign taxes that are required to be withheld by
applicable laws or regulations.

7

--------------------------------------------------------------------------------




        15.    Entire Agreement.    Unless otherwise specifically provided in
this Agreement, the Executive and the Company acknowledge that this Agreement
supersedes any other agreement between them or between the Executive and the
Company or a Subsidiary, concerning the subject matter hereof.

        16.    Alienability.    The rights and benefits of the Executive under
this Agreement may not be anticipated, alienated or subject to attachment,
garnishment, levy, execution or other legal or equitable process except as
required by law. Any attempt by the Executive to anticipate, alienate, assign,
sell, transfer, pledge, encumber or charge the same shall be void. Payments
hereunder shall not be considered assets of the Executive in the event of
insolvency or bankruptcy.

        17.    Counterparts.    This Agreement may be executed in several
counterparts, each of which shall be deemed an original, and said counterparts
shall constitute but one and the same instrument.

8

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the Executive has hereunto set the Executive's hand
and, pursuant to the authorization of the Board, the Company has caused this
Agreement to be executed in its name on its behalf, all as of the day and year
first above written.

    CONSTELLATION ENERGY GROUP, INC.
 
 
By:
       

--------------------------------------------------------------------------------


 
 
 
     

--------------------------------------------------------------------------------

Thomas V. Brooks

9

--------------------------------------------------------------------------------





QuickLinks


CHANGE IN CONTROL SEVERANCE AGREEMENT
